UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6444



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN E. HESTER, a/k/a Melvin Ball, a/k/a
Melvin Ball, Jr., a/k/a Byron Melvin Falls,
a/k/a Owen Price, a/k/a Bob, a/k/a U.S.A.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:93-cr-00407-MJG-1; 1:01-cv-00249-BEL)


Submitted:   October 11, 2007             Decided:   October 16, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se.    Rod J. Rosenstein, United
States Attorney, Bonnie S. Greenberg, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven E. Hester seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                          The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.              See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)     (2000).         A   prisoner    satisfies     this    standard     by

demonstrating      that     reasonable       jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the     district    court     is       likewise    debatable.        See      Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529
U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Hester has not made the requisite showing.               Accordingly, we deny a

certificate of appealability; deny Hester’s motions for appointment

of counsel, to place the case in abeyance, and for general relief;

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions        are    adequately    presented       in   the

materials      before   the    court       and    argument   would      not    aid   the

decisional process.

                                                                              DISMISSED




                                          - 2 -